Curia.

The plaintiff might have sued for the money in his own name, and is therefore liable for costs. Goldthwayte and wife v. Petrie, (5 T. R. 234-5,) and Jenkins et ux. v. Plombe, (6 Mod. 91, id. 181, 1 Salk. 207, S. C.) are in point. These cases were fully considered and adopted in Ketchum v. Ketchum, (4 Cowen’s Rep. 87.) The only case against them is Eaves v. Mocato, (1 Salk. 314;) but this has never been acted upon; and there is reason to believe, from the mention of it in Jenkins v. Plume, (id. 207,) that it was wrongly reported; being an action on an insimul computassent; and not, as mentioned in the report, for money had and received. The motion must be granted.
Motion granted.